Case 19-50193-KG Doc16 Filed 05/10/19 Page1of2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

e101, ae, so0zZeowogunes 18g Xe saAey puoluAEY
3AM "x8 0927-199
{OTT ‘asng woyqeq Seuor 9 [Ualz Bueyg pisinyae, (Zz) SILO “Y Uyor zeegeZ6e BuyeaH = ZA80h-8b O71 ‘esny
SAT / SISPOUSION di] wosqoser” “]x9 Oges-aS8 TeSul]
‘ALLEY PS}Salsqu] § JBALYS ‘Sle ‘yUBY ‘pou (ZL) ‘WMelpuy 8lpoese BUNESH = ZZBOL-Sh OTT ‘esng
aM
FONT) ‘suoesunuwweg
BIGED ISesLIOD "XS OGPP-Z9Z GUBIDO|A|
‘ALE PO}SSIAIU] d71 Jyeds eyed (zoe) “a ayaweuD gz0e26 BuesH = ZABOL-6L O71 ‘esng
BAN / O11 ALOSaid
WOl}e} LUE HOU,
Bulpnjour sepeyyse
PUB “OU] SSOIAIES "POO COPZ-E8G
Lay ‘ALE pelsaequy AT] J9}0YDS akey Jao 9 plouny (ZL) ueyo] usa sogesze DUNES = Z/BOL-84 OTT ‘esnd
SAT "PO OLS LZ
f OTT ‘asn4 ‘orqac] savory |yalz Buys Lsinyoed (Sip) YEN G wIKeI, Beggs BUUEaH ZZ80L-BL OTT ‘asn4
SAIT/ SISB[OYSION dl] uosqoser"}xe pL ae-869 "
‘AVE pajsalejuy 9 ISALYS ‘SEL YURI ‘pal.| (ZLZ) SJB “D |SBUOIY ZPOgLE BUuesH = ZZBOL-BL O71 ‘Ssh
XING
N3LSM / auaigqed . "9 LESZ-06€ uosLue}Y
‘AUB poyseuezuy auygeq (212) “qloAel pzezgze Buea} = Z2801-6L OT ‘esng
SATT/OT1 ALOzeIG
LOWS ZUEI| FAO ULM
Bulpnoul sareyie
pUue ‘SU SS0lKAEeS ‘TX8 CAL/-SS8
Lely ‘Ave. payseisyu] Lely (32) Snpg wit gggeszs Buuee}-{ = ZZ80L-6L O71 ‘esng
SAN / OT) ALSSHIO
LOWE HUG] INO
Buipnyjou! sapequre
PUB ‘SLIT SAAS ‘XO ZL €8-9E8
Lay ‘Aled paysasqy} ATH aOUNg akey Jao, y plowy (Lz) zsing "y Aeuer zozs976 Buueey =f Z801-6h O11 “esng
SAT / Aaseg Beisnil XO LBPO-E2g
Bpur ‘saisnzy “s'n SSIEIS PSYUP] SY} JO SOWO (zoe) ASseQ ‘Pp epuly zgegez6 Buea Z2A801-8) O71 ‘asny
SAN/ OT! ALOSuIC
UOITeyWUY JNOUWA
Suypnpur sayeyye
PUB “OUj SSOIAIag dtl ‘8 2Se6+1L9¢
Lely ‘AWEY pelsauszul JBUUNL 2 IYSIY STOYOIN SLO (zoe) = Weqqy ‘Dyed «gE9z9Z6 BuueeH = ZZ90L-81 O71 ‘esng
Bunussaiday OWEN WEY auoudajay Buuesddy addy Buipasseig #a5e9 SweN asen) 64 Way # aBed

INVLS°9 6L0Z OL Aey tepuejeg pepuswiy

wooJune)

SSOID UIASY s{qelouoy}

giNnpsyos soueleeddy siuoude|a] pewuyuey
olemeloq-Linoy Aojdnuyueg ‘s'p

LA INV 00:01
GhOc/OL/S0

POUL, Jepus|eg
rajeq Jepugje9

soualeJuoy UNDD
Case 19-50193-KG Doc16 Filed 05/10/19 Page 2 of 2

 

 

 

 

 

 

 

 

$40 2 abe S00zPQUSgUNO? 199 }Xe seAey puowAeY
AINO cc
NALLSIT / SapoUajon 1X8 PSE /-L59 quBYyolS || 640S-61)
‘Sujuesauday “Wid WaGuly 9 UAE ‘spueyory (zoe) SEU LZGR8L6 Buea = ZA80L-BL O71 ‘asny
AINO te
N&LSI / 09 In dTi0q = Ke goeg-sez - 8L0S-64)
UORBuLUrAA ‘JOUPAD % SEH SUNS 414 JBPND IOWA (zz) pueyr] eine] 49¢/98/6 Sues = ZLBOL-6L OTT ‘esng
AXING NaLSN te
/ STL WOPBUILUIIAA “KO OOOS-Sg9 6108-64)
‘(s)JUBpUaseg “V'd pledeg (zoe) uebog-Nialueq seczes6 BUUESH = ZLBOL-BL OT ‘esng
INO
NALSI1 / ‘Our ‘yoswessy "1X9 0899-895 euelues
Boay ‘Aued payssiayuy “OU] ‘yoreaseay Boag (Lz) "quOsEP 26/9926 BuueeH = ZL80L-SE OTT ‘es
SAM / S38R/9US}0N "XS 0293-659
‘ALE palsesaqu| yUBI4 PSUs (aie) Banqpoy ssyuuer zppggss BUNESH = - Z8OL-61L. OTT ‘ssn
SAN "RE OLEH LLZ psinyaed
/ OTT ‘esnz oyeq souor 9 [UalZ Bugs psinysed (ore) PleyotY Z 79976 Buea} = ZL801-64 OTI ‘esny
"pe COL es9
SAM L071 ssnq ‘Jo1gsq sauce 9 (yal7 Bueys psinyoeg (zo) IPN, "GQ sewer gzee9s6 BUWESH —-Z£80L-8L OT ‘esny

 

 
